Case 2:18-cv-11273-MCA-LDW Document 1355 Filed 07/27/21 Page 1 of 2 PageID: 40148




  Reynold Lambert, Esq.
  Norman W. Spindel, Esq.
  Allison Gabala, Esq.
  LOWENSTEIN SANDLER LLP
  One Lowenstein Drive
  Roseland, New Jersey 07068
  (973) 597-2500
  Attorneys for Defendant Franklin-Burlington Plastics, Inc.

                                      UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF NEW JERSEY
                                           NEWARK VICINAGE


   OCCIDENTAL CHEMICAL                                         Case No: 2:18-cv-11273-MCA-LDW
   CORPORATION,
                                                                 STIPULATION AND ORDER
                       Plaintiffs,                             EXTENDING TIME TO ANSWER,
   v.                                                             MOVE, OR OTHERWISE
                                                                        RESPOND
   21st CENTURY FOX AMERICA, INC.,
   et al.,

                       Defendants.


             It is hereby stipulated and agreed by and between the undersigned attorneys for Plaintiff

  Occidental Chemical Corporation and Defendant Franklin-Burlington Plastics, Inc. (“FBP”) that

  the time within which FBP may answer, move, or otherwise respond to Plaintiff’s Amended

  Complaint and Third-Party Complaint (ECF No. 1247) is hereby extended to and including August

  2, 2021.

   /s/ John J. McDermott, Esq.                       /s/ Reynold Lambert
   John J. McDermott, Esq.                           Reynold Lambert
   ARCHER & GREINER P.C.                             LOWENSTEIN SANDLER LLP
   One Centennial Square                             One Lowenstein Drive
   Haddonfield, NJ 08033                             Roseland, New Jersey 07068
   (856) 673-3902                                    (973) 597-2500
   jmcdermott@archerlaw.com                          rlambert@lowenstein.com
                                                     Attorneys for Defendant Franklin-Burlington
   Attorneys for Plaintiff Occidental                Plastics, Inc.
   Corporation


  13353/15
  07/26/2021 207012547.5
Case 2:18-cv-11273-MCA-LDW Document 1355 Filed 07/27/21 Page 2 of 2 PageID: 40149




  It is so ordered: 7/27/2021


  ________________________________
       Hon. Leda Dunn Wettre, U.S.M.J.
